 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLaborers District Council of Baltimore and Vicinity,affiliated with the Laborers International Unionof North America, AFL-CIO and Potts & Cal-lahan, Inc. and Carpenters District Council,Baltimore and Vicinity, affiliated with UnitedBrotherhood of Carpenters and Joiners ofAmerica, AFL-CIO. Case 5-CD-268December 6, 1982DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Potts & Callahan, Inc., hereincalled the Employer, alleging that Laborers Dis-trict Council of Baltimore and Vicinity, affiliatedwith the Laborers International Union of NorthAmerica, AFL-CIO, herein called Laborers, hadviolated Section 8(b)(4)(D) of the Act by engagingin certain proscribed activity with an object offorcing or requiring the Employer to assign certainwork to employees represented by Laborers ratherthan to employees represented by Carpenters Dis-trict Council, Baltimore and Vicinity, affiliatedwith United Brotherhood of Carpenters and Join-ers of America, AFL-CIO, herein called Carpen-ters.Pursuant to notice, a hearing was held on Febru-ary 8, 9, and 19, 1982, before Hearing Officer PeterJ. Eide. All parties appeared and were afforded fullopportunity to be heard, to examine and cross-ex-amine witnesses, and to adduce evidence bearingon the issues. Thereafter, the Employer filed abrief. 1Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.2I Maryland Heavy and Highway Contractors Asaociation, Inc., and itsmembers have filed a motion to intervene in this proceeding so that theywould be parties in the event the Board agreed with the Employer's posi-tion that a broad award should be issued herein. However, as stated in fn.7, infra, we find that a broad award is not warranted on the facts of thiscase and therefore deny the motion.s The Employer has excepted to the refusal of the Hearing Officer toadmit into evidence letters sent to the Acting Regional Director fromCarpenters' attorney during the prehearing investigation of the charge.We find that the Employer has not been prejudiced by the Hearing Offi-cer's ruling. Thus, although the Employer argues that these letters wouldshow that at one point Carpenters was claiming jurisdiction over morethan just "wooden form" work, we note that at the hearing a Carpentersrepresentative admitted that Carpenters did initially claim the work as al-leged by the Employer. Further, resolution of credibility issues, "the265 NLRB No. 80Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer is a Maryland corporation engaged in theheavy and highway construction business in theState of Maryland. During the preceding 12months, the Employer purchased and received ma-terials and supplies valued in excess of $50,000 di-rectly from points located outside the State ofMaryland. On the basis of the foregoing, we findthat the Employer is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act andthat it will effectuate the purposes of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the La-borers and the Carpenters are labor organizationswithin the meaning of Section 2(5) of the Act.III. THE DISPUTEBy way of background, the general contractoron the Andre Street project in Baltimore, Mary-land, is Baltimore Contractors-Koffman Construc-tion Company, a joint venture. The Employer'sportion of the project requires general land clear-ing and excavation, building foundation excavation,relocation of a railroad switching yard, and reloca-tion of an existing street (McComas Street) to anarea beneath the elevated interstate highway (1-95).Under its subcontract, the Employer is obligated,regarding the reconstruction of McComas Streetand related approaches to 1-95, to construct ap-proximately 7,357 linear feet of concrete curb and.gutter, 9,452 linear feet of concrete highway bar-riers, to erect metal guard rails, and to conduct thegeneral paving of McComas Street. The Employerbegan work on the McComas Street subcontract inmid-1979 with the anticipation that the workwould be completed in mid-1983. The controversyherein involves the Employer's construction of theconcrete highway barriers, commonly called a"Jersey barricade."The standard or "Jersey" barrier on the AndreStreet project is a barrier that is 2 feet 10 incheshigh and of variable width. It is constructed withthe use of a metal form. In conjunction with thattype of barrier, the Employer is required to con-Board has repeatedly held that in 10(k) proceedings it is unnecessary torule on the credibility of the testimony at issue in order to proceed to adetermination of the dispute." Essex County Building and ConstructionTrades Council. and its Constituent Members (Index Construction Corpora-tion), 243 NLRB 249, 251 (1979). Accordingly, we find no merit in theEmployer's exception.628 LABORERS DISTRICT COUNCIL OF BALTIMOREstruct transition walls which are used to reduce theheight of the barrier. Transition walls are usuallyconstructed with metal forms. However, if thetransition wall curves or bends, then wood or ma-sonite is used to construct the form in order toallow the form to curve or bend.On November 4, 1981, the Employer started theactual construction of the concrete barrier and as-signed all the work in connection therewith to itsemployees represented by Laborers. On the sameday, the project superintendent was notified by aCarpenters representative that the work was beingclaimed byCarpenters. On November 16, 1981, theEmployer's president, William Callahan, was in-formed by the Carpenters' business manager, Ni-cholas Bassetti, that the work should be done byemployees represented by Carpenters. Bassettiasked for a meeting to discuss the matter. A meet-ing was held between representatives of the Em-ployer and the two labor organizations. The partieswere not successful in resolving the dispute. Em-ployees represented by Laborers continued to per-form the work.On November 19, 1981, only a 25-foot transitionsection of the barrier remained to be constructedprior to shutting down for the winter. After workprogressed for about an hour, carpenters engaged'in a work stoppage against Baltimore Contractors,part of the joint venture, over the Employer's con-tinued use of laborers. The Employer shut downthat portion of the job and the carpenters returnedto work for Baltimore Construction. After thework stoppage, the Employer made arrangementsfor Baltimore Contractors to lend it carpenters tocomplete the job.On or about November 23, 1981, Laborersbrought the subject of the dispute to the attentionof the Impartial Jurisdictional Disputes Board forthe Construction Industry, and that board instruct-ed Baltimore Contractors to have the Employerproceed with the disputed work in accordancewith the original assignment. Laborers also sent theEmployer a letter stating that if the Employer reas-signed the disputed work to employees representedby Carpenters, it would strike all of the Employer'sjobs as well as the jobs of any other contractorswho assigned the work to such employees. TheEmployer then reassigned the work to employeesrepresented by Laborers who completed the con-struction of the remaining transition section.A. The Work in DisputeAs described in the notice of hearing, the disput-ed work involves the setting, leveling, and securingof prefabricated metal and individually constructedwooden highway barrier forms used to form per-manent concrete barrier walls on the Andre Streetproject, a portion of 1-95 in Baltimore, Maryland.B. Contentions of the PartiesThe Employer contends the disputed workshould be assigned to employees represented byLaborers on the basis of its collective-bargainingcontract with that labor organization, its past prac-tice, area and industry practice, the relative skillsof the employees involved, and for reasons ofeconomy and efficiency. Laborers takes basicallythe same position as that of the Employer.Initially, Carpenters claimed the work of setting,leveling, and securing both prefabricated metal andcustom wooden forms used in constructing on-grade concrete highway barriers on the AndreStreet project. At the hearing, however, Carpen-ters abandoned its claim to the handling of themetal forms and claimed only the setting, leveling,and securing of wooden forms required for some ofthe transition walls on the Employer's job.C. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for voluntary adjustment of the dispute.In this regard, it is well settled that the Board's au-thority under Section 10(k) is limited to the resolu-tion of actual disputes between competing groupsof employees.3Here, as indicated above, at thehearing Catpenters renounced its claim to metalform work. Inasmuch as Carpenters' disclaimer ofthe metal form work was clear and unconditional,and as Carpenters has not engaged in any subse-quent conduct inconsistent with its disclaimer, wefind that competing claims to this work no longerexist.4Accordingly, we conclude that the work indispute is limited to the setting, leveling, and secur-ing of individually constructed wooden highwaybarrier forms used to form permanent concrete bar-rier walls on the Andre Street project, a portion ofI-95 in Baltimore, Maryland.The record reveals that on November 19, 1981,carpenters engaged in a work stoppage whichcaused the Employer to temporarily assign thework to employees represented by Carpenters. Onor about November 23, 1981, Laborers sent theEmployer a letter stating that if the Employer reas-3 Local 1294, International Longshoremen's Association, AFL-CIO (CibroPetroleum Products Inc.), 257 NLRB 403 (1981); Local 1396, InternationalBrotherhood of Painters and Allied Trades. AFL-CIO (C L Wolff andSons Painting Company), 246 NLRB 442 (1979).4 See id.629 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigned the disputed work to carpenters, Laborerswould strike all of the Employer's jobs as well asthose of other employers who assigned such workto carpenters.On the basis of the foregoing, we find that thereis reasonable cause to believe that Section8(b)(4)(D) of the Act has been violated. Further,the parties stipulated that there is no agreed-uponmethod for voluntary adjustment of the dispute.Accordingly, we find that the dispute is properlybefore the Board for determination under Section10(k) of the Act.D. Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of disputed work aftergiving due consideration to various factors.5TheBoard has held that its determination. in a jurisdic-tional dispute is an act of judgment based on com-monsense and experience reached by balancingthose factors involved in a particular case."1. Collective-bargaining agreementsThe Employer has no employees represented byCarpenters and does not have a collective-bargain-ing agreement with that labor organization. On theother hand, the Employer has a collective-bargain-ing agreement with Laborers covering the work indispute. This factor favors awarding the disputedwork to employees represented by Laborers.2. Employer preferenceThe Employer has used employees representedby Laborers to perform the disputed work. TheEmployer has been satisfied with the results of theassignment and prefers that these employees con-tinue to perform the work. Thus, the Employer'spreference favors an award to employees represent-ed by Laborers.3. Relative skillsBoth groups of employees possess the skills nec-essary to perform the disputed work. Accordingly,this factor does not favor an award to either groupof employees as opposed to the other.4. Economy and efficiency'of operationsThe record clearly shows that if employees rep-resented by Carpenters were assigned the disputedwork the productivity and efficiency of the Em-ployer's operations would be adversely affected be-' N.LR.B. v. Radio & Television Broadcast Engineers Union, Local11212, International Brotherhood of Electrical Workers AFL-CIO [Colum-bia Broadcasting System], 364 U.S. 573 (1961).e International Association of Machinists Lodge Na 1743 AFL-CIO (J.A. Jones Construction Company), 135 NLRB 1402 (1962).cause the Employer would not have enough ofsuch work to keep them busy at all times. Addi-tionally, the Employer would still be required toemploy its regular employees represented by La-borers in order to perform other tasks not claimedby Carpenters. Finally, the records shows that onlya small fraction of the Employer's work consists ofthe performance of the work in dispute. Accord-ingly, this factor favors awarding the disputedwork to employees represented by Laborers.5. Area practiceTestimony was presented about the practice ofother highway contractors in the Baltimore -arearegarding the assignment of work of the type indispute. With the exception of one contractor, allof the highway contractors who testified statedthat they assign work similar to that in dispute hereto laborers. Additionally, with the one exception,none of the highway contractors employ employ-ees represented by Carpenters and none have col-lective-bargaining agreements with Carpenters. Ac-cordingly, we find that the prevailing area practicefavors an award of the disputed work to employeesrepresented by Laborers.ConclusionThe record reveals the Employer assigned thedisputed work to employees represented by Labor-ers because of its preference. It also reveals theEmployer is satisfied with the performance of theseemployees and desires that they continue to per-form the work. Additionally, the factors of efficien-cy and economy of operations, area practice, andthe Employer's collective-bargaining agreementfavor that assignment. On the basis of the forego-ing, we conclude that the employees who are rep-resented by Laborers are entitled to perform thedisputed work. In making this determination, weare awarding the disputed work to employees whoare represented by Laborers, but not to that labororganization or its members. The scope of ouraward is limited to the controversy which gave riseto this proceeding.sDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:7 Contrary to the Employer's contention, we find that the evidencedoes not clearly demonstrate the necessity for a broad award under thestandards set forth in International Brotherhood of Electrical Workers.AFL-CIO. Local 104 (Standard Sign A Signal Ca, Inc.), 248 NLRB 1144,1148 (1980).630 LABORERS DISTRICT COUNCIL OF BALTIMOREEmployees of Potts & Callahan, Inc., who arerepresented by Laborers District Council of Balti-more and Vicinity, affiliated with the Laborers In-ternational Union of North America, AFL-CIO,are entitled to perform the work of setting, level-ing, and securing individually constructed woodenhighway barrier forms used to form permanentconcrete walls on the Andre Street project, a por-tion of 1-95 in Baltimore, Maryland.631